The plaintiff's petition for certification to appeal from the Appellate Court, 182 Conn.App. 736, 191 A.3d 182 (2018), is granted, limited to the following issue:"1. Did the Appellate Court properly conclude that the trial court did not abuse its discretion in finding the plaintiff in contempt of court based on the wilful violation of a court order?"2. If the answer to the first question is `yes,' did the Appellate Court properly conclude that the trial court did not abuse its discretion in denying the parties' joint motion to open and vacate the judgment of contempt?"